                       IN THE UNITED STATES DISTRICT COURT
                         OF THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

WILLIAM D. ANDERSON                            §
                                               §
V.                                             §               No. 5:17CV135-CMC
                                               §
COMMISSIONER OF SOCIAL                         §
SECURITY ADMINISTRATION                        §

                                              ORDER

       On this day the Court has before it for consideration Plaintiff’s Application and Affidavit for

Attorney’s Fees Under 28 U.S.C. § 2412 The Equal Access to Justice Act (Docket Entry # 14). The

Court, having reviewed the motion and noting Defendant has no objection to the requested fee, is

of the opinion Plaintiff’s motion should be GRANTED.

       William D. Anderson was the prevailing party and is entitled to a reasonable fee under the

Equal Access of Justice Act, 28 U.S.C. § 2412(d). The Court finds the attorney’s fees requested by

Plaintiff’s attorney in this case are reasonable based upon the time and labor required, the difficulty
.
of the questions involved, the skill required to handle the problems presented, the benefit resulting

to the client from the services, customary fees for similar services, the contingency and uncertainty

of the compensation, the results obtained, and the amount involved. Accordingly, it is

       ORDERED that Defendant shall pay Plaintiff an attorney fee in the amount of $4,118.00

(based on 19.1 total hours for 2017 at the hourly rate of $192.00 and 2.3 total hours for 2018 at the

hourly rate of $196.00) under the Equal Access to Justice Act. The Court orders the attorney fee

award, made payable to Plaintiff, be mailed to Plaintiff in care of his attorney.

         SIGNED this 26th day of November, 2018.




                                                       ____________________________________
                                                       CAROLINE M. CRAVEN
                                                       UNITED STATES MAGISTRATE JUDGE
